DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1, 8 and 11-21 are pending; claims 2-7, 9 and 10 are canceled; and claims 11-20 are withdrawn. Claims 1, 8 and 21 are examined.

Priority
The present application was filed on 09/23/216. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 2016-185652, filed on 09/23/2016 in Japan.

Information Disclosure Statement
The information disclosure statement (IDS) filed 08/06/2021 is considered, initialed and is attached hereto. 

Withdrawn Objections/Rejections
The previous rejection of claims 3 and 10 under 35 U.S.C. 101 is withdrawn in response to Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is "undue" include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

Whereas the present claims purport that a decreased concentration of ApoE indicates risk of progressing stage of disease (from stage 1 to a higher stage), at the time of filing Applicants also disclose that an increased concentration in ApoE level is indicative of risk of progressing disease (see according to copending application US PG Pub No. 2018/0088139, para [0008] and claim 1). US PG Pub No. 2018/0088139 specifically discloses an increase in urinary ApoE as indicative of progressing diabetic nephropathy (see at the abstract, increased value of urinary ApoE concentration indicating that the patient has a high risk of progressing diabetic nephropathy; also for example para [0039], the copending application recites “when the value of urinary ApoE concentration is equal to or greater than a predetermined threshold value, it can be determined that the risk of progressing diabetic nephropathy in the subject is high. When the value of urinary ApoE concentration is less than a predetermined threshold value, it can be determined that the risk of progressing diabetic nephropathy in the subject is not high or low. The term "progression" of diabetic nephropathy refers to that diabetic nephropathy in a certain patient shifts from a stage at the time of implementing the method of the present embodiment to a worse stage. For example, the progression from stage 2 diabetic nephropathy to stage 3 or stage 4, the progression from stage 3 diabetic nephropathy to stage 4, and the progression from stage 4 diabetic nephropathy to stage 5 are referred to.”).
a less than threshold urinary ApoE concentration in order to predict progressing diabetic nephropathy. It is noted further that the claims are not limited to any particular “predetermined threshold value”. One of ordinary skill would not predictably expect a lower than threshold amount to indicate progressing disease given that Applicant’s copending disclosure specifically recites an increased concentration of ApoE as correlating with high risk of progression of diabetic nephropathy.
Regarding the state of the prior art, the prior art does not appear to support the recited correlation, namely that a lower than threshold value of ApoE is indicative of risk of progressing diabetic nephropathy. See for example Ling et al. (Ling et al., Circulating ApoE Level is Independently Associated with Urinary Albumin Excretion in Type 2 Diabetic Patients, Intern. Med. 50, (2011), p.2961-2966 (IDS entered 12/27/2017) suggests that ApoE plays a role in the development and progression of diabetic nephropathy (see page 2964, col. 2, para 2). It was known in the art that ApoE concentration significantly affects serum lipid levels, Ling supports that it was known in the art that subjects with type 1 diabetic nephropathy had increased ApoE levels (page 2961, col.1 , para 1 and page 2964, col. 2, para 2). Further Ling supports that the art at the time recognized a relationship between urinary albumin excretion and ApoE level, see Ling teaching higher ApoE levels in those with albuminuria (see abstract, page 2962, col. 2, results and also Table 1). Ling determined that ApoE level was independently associated with urinary albumin excretion (page 2964, col. 1, para 2, ACR increased with increasing ApoE levels). From the cited art, contrary to the trend as claimed, it would be expected that increasing (or higher levels of) ApoE correlate with higher/increased albumin/creatinine ratio and would correlate with progressing disease. 

As such, each of Ling et al. and Attman et al., consistent with Applicant’s copending application, support increased levels of ApoE as correlating with diabetic nephropathy. Based on the art it would be expected that increased levels of ApoE would correlate with progressing disease (as an indicator of progressing disease). 
There is no evidence of record in the cited prior art that a lower than threshold level in those with stage 1 would indicate increased risk of progressing to a higher stage, particularly considering this appears to be an inconsistent correlation compared to what is known in the art regarding ApoE and diabetic nephropathy. Ling specifically suggest ApoE plays a role in the development and progression of diabetic nephropathy. 
Regarding the instant disclosure, Applicant indicates Examples starting at para [0070]; in particular Applicant reports blood and urine were collected from diabetic patients with stage 1 diabetic nephropathy, and were divided into two groups: those with progressed disease after 6 months, and those without progressed disease. Regarding the analyzed results, Applicant reports (para [0079]) only the risk rate P values, Applicant’s disclosure asserting significant differences when risk rate P values is lower than 0.05, see at Table 1 Applicant reports a risk rate P value for ApoE as being 0.024. Applicant’s specification asserts that Table 1 supports that the change amount of eGFR (estimated glomular filtration rate) after 6 months can be predicted from urinary ApoE concentration, and that progression risk can be predicted. However, from the provided data at Table 1 alone, it is not clear how a lower than an undefined threshold concentration of ApoE 
At para [0081] Applicant asserts that Table 1 makes apparent that the change amount of eGFR after 6 months can be predicted from the urinary ApoE concentration, and the progression risk can be accurately predicted. However, based on the specification, eGFR was calculated according to the equation in the specification at para [0076] using the value of serum creatinine. It is not clear from the present disclosure (providing only risk rate p values) how the amount of eGFR can be predicted from ApoE; Applicant indicates ApoE concentrations in blood and urine of subjects in the two measured groups (those that progressed and those that did not) were compared. Although the specification indicates determination of ApoE level in those that progressed and those did not progress to higher stage, the data is not shown, and no correlation between eGFR and ApoE level is shown. The specification also fails to specify what “predetermined threshold” value would distinguish those who are at high risk of progression from those who are at low risk. There in insufficient direction such to teach one how to make or use the invention as claimed. Upon obtaining a result, it is not clear when that result would or would not indicate an increased risk, particularly when the copending application indicates higher level as correlating with an increased risk of progressing disease and considering the prior art supports ApoE levels increase with progressing disease.
Regarding the breadth of the claims, the present application discloses the use of ApoE for indicating progression of diabetic nephropathy to a higher stage (higher than stage 1, a stage of pre-nephropathy), this being the same marker as used in the copending application, however the particular threshold value (see claim 1 does reference “a predetermined threshold value”, however no particular threshold value is recited).  
The specification lacks direction or guidance with regard to how to obtain the claimed result (indication of risk of progression of diabetic nephropathy to a higher stage) based on a less than an undefined predetermined threshold value of ApoE concentration, given that the prior art and applicant’s own copending disclosure recognized the same marker as increased in progressing diabetic nephropathy.
The amount of direction and guidance provided by Applicant does not allow one of skill in the art to perform the method as claimed; specifically the direction and guidance does not allow the ordinarily skilled artisan to predictably achieve the intended claimed result of indicating progression of diabetic nephropathy based upon concentration less than predetermined threshold value of ApoE.
For all of these reasons, the specification fails to teach the ordinarily skilled artisan how to make or use the method as claimed.

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive for the following reasons:

However, the issue raised by the rejection under 35 U.S.C. 112(a) is not that one cannot understand the assay steps and how they are performed, rather the issue is that there is insufficient disclosure with regard to convey to one having ordinary skill how to make or use the claimed invention without undue experimentation with regard to predictably achieve the intended claimed result of indicating progression of diabetic nephropathy based upon concentration less than predetermined threshold value of ApoE. The factors relied upon and as discussed in detail above, for considering if the disclosure satisfies the enablement requirement and whether any necessary experimentation is "undue", do not support enablement (see reasons as discussed previously, such as previous response to remarks, and above analyses under the rejection).
Applicant further argues establishing a threshold value dependent on a measurement device used, detection principle used, etc., is merely technical common sense (remarks page 10). Applicant asserts that if a correlation of a high risk group and a low risk group is described in the 
However, this argument is not persuasive because the consideration in supporting the claimed invention is not enabled is not that one would not know how to establish a threshold (generally), rather the issue raised as one of the considerations in the rejection is that the specification of the instant application fails to teach the ordinary skilled artisan how to use a less than threshold urinary ApoE concentration in order to predict progressing diabetic nephropathy. While it is noted that the claims are not limited to any particular “predetermined threshold value”, one of the considerations is that one of ordinary skill would not predictably expect a lower than threshold amount to indicate progressing disease given that Applicant’s copending disclosure specifically recites an increased concentration of ApoE as correlating with high risk of progression of diabetic nephropathy. The prior art does not appear to support the recited correlation, namely that a lower than threshold value of ApoE is indicative of risk of progressing diabetic nephropathy (e.g., Ling et al.). There is no evidence of record in the cited prior art that a lower than threshold level in those with stage 1 would indicate increased risk of progressing to a higher stage, particularly considering this appears to be an inconsistent correlation compared to what is known in the art regarding ApoE and diabetic nephropathy. Ling specifically suggest ApoE plays a role in the development and progression of diabetic nephropathy. 
Applicant also argues that Ling and Attman discuss the differences between diabetic patients with nephropathy and those without nephropathy, while the claimed subject matter relates to risk evaluation of patients without nephropathy. As such, Applicant asserts that the claimed subject matter does not contradict with the prior studies. 

Further see Attman et al. also reports results representing patients with diabetic nephropathy and diabetic patients without nephropathy, teaching both had higher apoE levels than control patients (page 2836, col. 1, para 1). 
Each of these references support that, regarding the state of the prior art, it would be expected (predicted) that increased levels of ApoE would correlate with progressing disease. The art supports that increasing levels is an indicator associated with diabetic nephropathy. There is nothing in the art that supports that decreased level is associated with risk of the disease (future risk), and given that the art (between disease and no disease) recognized elevated levels correlate with progressing disease, it is not lower than an undefined threshold concentration of ApoE is indicative of progression of diabetic nephropathy to stage 2 or a higher stage, particularly considering the prior art and considering that the copending application (cited above) asserts increased/higher concentrations of ApoE as indicative of progression of disease (for example from stage 2 to stage 3 or 4, or stage 3 to stage 4, see para [0030]). Based on Applicant’s specification, eGFR was calculated according to the equation in the specification at para [0076] using the value of serum creatinine. It is not clear from the present disclosure (providing only risk rate p values) how the amount of eGFR can be predicted from ApoE; Applicant indicates ApoE concentrations in blood and urine of subjects in the two measured groups (those that progressed and those that did not) were compared. Although the specification indicates determination of ApoE level in those that progressed and those did not progress to higher stage, the data is not shown, and no correlation between eGFR and ApoE level is shown. There in insufficient direction such to teach one how to make or use the invention as claimed. Upon obtaining a result, it is not clear when that result would or would not indicate an increased risk, particularly when the copending application indicates higher level as correlating with an 
Regarding the rejection of claims under 35 U.S.C. 101 (remarks page 11), the rejected claims are canceled. The rejection under 35 U.S.C. 101 is withdrawn as indicated above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641